Exhibit 10.32

Standard Retainer/Meeting Fee Arrangement for Non-Employee Directors

Effective January 1, 2008, Owens Corning’s Compensation Committee amended the
standard retainer/meeting fee arrangement for non-employee directors to provide
as follows:

 

  •  

Non-employee directors receive an annual board retainer of $125,000.

 

  •  

The Chair of the Audit Committee receives an additional annual retainer of
$15,000, and the Chairs of all other board committees receive an additional
annual retainer of $10,000. The Lead Director receives an additional retainer of
$75,000.

 

  •  

Directors receive meeting fees of $1,500 per meeting for attendance at each
Board meeting, at each Committee meeting of which the director is a member, and
at each other function which the director is requested by Owens Corning to
attend.

 

  •  

Each new director is eligible for a grant of 6,000 restricted shares of Owens
Corning common stock upon initial election or appointment to the Board.

 

  •  

Directors may elect to be paid in cash or Owens Corning common stock, with a
minimum 50% stock requirement.

 

  •  

Directors will be paid meeting fees and retainers quarterly, on the third
business day following Owens Corning’s earnings release.